DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 02/01/2022.
Claims 1-19 remain pending in the application with claims 9-15 are withdrawn from consideration in light of the Applicants’ election of claims 1-8 and 16-19 for examination.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-8 and 16-19, in the reply filed on 02/01/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention according to the factors set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2D 1400, 1404 (Fed. Cir. 1998) for the following reasons:
The breath of the claims is an organic photovoltaic device whose power conversion efficiency does not decrease by more than 1% after 250 hours of illumination at 1 sun intensity.
The nature of the invention is an organic photovoltaic device.
Regarding the state of the prior art, Shtein et al. (US 2005/0227390) discloses organic photovoltaic device comprising one or more organic and/or organometallic compounds (CuPc) having a rms value of 2.7 nm [0092].  Furthermore, the layer of organic and/or organometallic compounds deposited by organic vapor phase deposition [0092].
Regarding the amount of direction provided by the inventor, the inventor asserts that the organic photovoltaic device comprising one or more organic and/or organometallic compounds that is deposited by organic vapor phase deposition to have a rms value between 2 nm to 10 nm would have a power conversion efficiency that does not decrease by more than 1% after 250 hours of illumination at 1 sun intensity (paragraph [0007] of the specification).  However, other than the above statement, the inventor does not provide any direction as to how such small decrease in power conversion efficiency is achievable after 250 hours of illumination at 1 sun intensity for any of the device provided in the examples in the originally filed disclosure.
Regarding the amount of working examples provided by the inventors, the lone example given by the inventor in the table in fig. 8, which is an organic photovoltaic device comprising a layer comprising one or more organic and/or organometallic compounds deposited by organic vapor phase deposition that has a rms value that falls within the claimed range of 2-10 nm, has its power conversion efficiency decreasing from 6.7 ± 0.2 to 5.5 ± 0.02 after 250 hours of illumination at 1 sun intensity, which is greater 
Regarding the amount of experimentation needed to make or use the invention, it is believed that the amount of experimentation would amount to undue experimentation.  This is because according to the direction and example provided by the inventors the organic photovoltaic device comprising the layer of organic and/or organometallic compound deposited by organic vapor phase deposition to have a rms value that falls within the claimed range still does not have a power conversion efficiency that does not decreases by more than 1% after 250 hours of illumination at 1 sun intensity.  It is unclear as to how in one section of the specification, the inventors asserted that an organic photovoltaic device whose layer of organic and/or organometallic compounds is deposited by organic vapor phase deposition to have a rms value between 2 and 10 nm would have the property of power conversion efficiency that does not decrease by more than about 1% after 250 hours of illumination at 1 sun intensity; but the lone example provided by the inventors, which has the organic photovoltaic device whose layer of organic and/or organometallic compounds is deposited by organic vapor phase deposition to have a rms value between 2 and 10 nm, does not have the property of power conversion efficiency that does not decrease by more than about 1% after 250 hours of illumination at 1 sun intensity.  Therefore, it is unclear as to what else one of ordinary skill in the art would have to experiment with in order to arrive at the organic photovoltaic device that has the power conversion efficiency that does not decrease by more than about 1% after 250 hours of illumination at 1 sun intensity.  Any experimentation performed by one of ordinary skill in the art in order to make or use the claimed invention would amount of undue experimentation because of the lack of enablement provided by the inventors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (Adv. Energy Mater. 2015, 5, 1401952).
Addressing claims 1-5 and 16-17, Song discloses an organic photovoltaic device comprising one or more layers comprising one or more organic and/or organometallic compounds (the device comprising DBP:C70 compounds on page 3 of 6 and in table 2) deposited by organic vapor phase deposition (OVPD) wherein one or more of these layers have a root-mean-square surface roughness ranging from about 2 nm to about 10 nm (4.1 ± 0.2 nm, page 1 of 6).  With regard to the limitation “wherein the power conversion efficiency does not decreases by more than about 1% after 250 hours of illumination at 1 sun intensity”, the organic photovoltaic device of Song is made of the same electrode, charge transfer layer and photoactive materials as those of current application, the layer having one or more organic and/or organometallic compounds is deposited by the same organic vapor phase deposition method as that of current application and the layer of organic and/or organometallic compounds has the rms value that falls within the claimed range; therefore, the device of Song has all of the associated properties as those of current application, including the property “the power conversion efficiency does not decrease by more than about 1% after 250 hours of illumination at 1 sun intensity”.

Addressing claims 6-8 and 18-19, Song discloses the layer deposited by organic vapor phase deposition comprises DBP:C70 compounds with rms at 4.1 ± 0.2 nm that satisfies the limitation of current claims.

Claim(s) 1-8 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sun et al. (US 2010/0025663).
Addressing claims 1-4 and 6-8, Sun discloses an organic photovoltaic device (Abstract) comprising one or more layers comprising one or more organic and/or organometallic compounds (CuPc and C60, [0064-0066]), wherein one or more of these layers have a root-mean-square surface roughness ranging from about 2 nm to about 10 nm (2.2 nm [0064]; paragraph [0064] also disclose the rms value of 2.5 nm, which falls within the range of “about 3 nm” of claim 8).

Addressing claims 5 and 16-19, for the limitations of claims 16-19 that are recited in claims 2-3 and 6-7, please see the rejection of claims 2-3 and 6-7 above.  With regard to the limitation “the power conversion efficiency does not decrease by more than about 1% after 250 hours of illumination at 1 sun intensity”, the limitation is met because it is drawn to the property of the organic photovoltaic device that is dictated by the structure of the organic photovoltaic device.  In instant situation, the organic photovoltaic device of Sun has all of the claimed structural requirements as those of current application, including the organic vapor phase deposition method for forming the layer of organic and/or organometallic compounds; therefore, the organic photovoltaic device of Sun has all of the associated properties as those of current claimed device, including the claimed property “the power conversion efficiency does not decrease by more than about 1% after 250 hours of illumination at 1 sun intensity”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/23/2022